Citation Nr: 1420230	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability claimed as pes planus.

2.  Entitlement to service connection for a right great toe disability.

3.  Entitlement to service connection for an acquired psychiatric disability claimed as depression.


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 2004 to May 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Fargo, North Dakota.  Original jurisdiction over the claims file currently resides with the RO in St. Paul, Minnesota.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in November 2012.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the request for a Board hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing treated as withdrawal of request).  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's feet were in sound condition upon entry into service; bilateral pes planus first became manifest in service and is etiologically related to service.  

2.  The Veteran does not have a current right great toe disability that is related to the in-service ingrown toenail.  

3.  No current acquired psychiatric disability is related to service.  




CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The basic criteria for service connection for a right great toe disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  An acquired psychiatric disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral foot disability, claimed as pes planus.  

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The service entrance examination contains normal clinical findings for the feet.  Accordingly, the presumption of soundness attaches regarding the feet.  To rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011); 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

Service treatment records reveal that the Veteran sought treatment on December 13, 2004 complaining of painful feet for 4 days.  Two days later, the Veteran was referred to the podiatric clinic complaining of bilateral painful arches associated with prolonged standing with no history of injury.  The diagnoses included pronated, splay-feet and lateral plantar fasciitis.  There were no pertinent findings on the report of abbreviated examination at service separation.  The list of chronic problems included on that report does not include a foot disability.  However, the Veteran noted a history of foot pain and occasional numbness on the report of medical history.  

In light of the notation of foot symptoms and diagnoses in service, the RO obtained a VA examination in January 2011.  The examiner found that pronation and mild to moderate pes planus became manifest in service; however, he described this as a common congenital or developmental condition.  While this finding may suggest a congenital defect within the meaning of 38 C.F.R.  § 3.303(c), which effectively exempts congenital defects from the presumption of soundness without the need for rebuttal, it does not conclusively state that the Veteran's pes planus is a congenital defect.  The Board finds that the term "condition" is too vague to base a determination that a defect was found as opposed to a congenital disease.  Unlike congenital defects, congenital diseases are not exempted from the presumption of soundness.  As the evidence regarding disease versus defect is in relative equipoise, the Board resolves this conflict in favor of the claim.  The pes planus found by the January 2011 examiner to have first manifested in service is not a congenital defect and the presumption of soundness is applicable.  

The Board finds that the presumption of soundness is not rebutted in this case.  While there is strong support for a finding that the Veteran's pes planus predated service as the equivalent of a congenital disease, the evidence regarding in-service worsening appears to favor the claim.  The service treatment records demonstrate that the Veteran experienced and was treated for foot symptoms during service.  Moreover, the Veteran has provided competent evidence that his feet were asymptomatic prior to service and that his symptoms have continued at an elevated level since service.  Thus, competent evidence demonstrates an increase in symptoms corresponding with the Veteran's service.  Indeed, the January 2011 examiner's findings are consistent with an in-service worsening of the disability, notwithstanding the examiner's conclusion that the disorder was a congenital condition and thus inherently predated service.  As the second prong of the requirements for rebuttal of the presumption of soundness is not met, the Board finds that the presumption is not rebutted.  

The Board notes that rebuttal of the presumption of soundness does not itself establish entitlement to service connection.  A nexus between the current disability and the aggravation presumed to have been incurred in service must still be demonstrated by an approximate balance of the evidence.  Here, the finding of the January 2011 VA examiner was that the current pronation/pes planus was the same condition that first became manifest in service.  There is no medical opinion that conflicts with the finding of the January 2011 examiner.  Accordingly, the Board finds that the nexus requirement is met and service connection for bilateral pes planus is warranted.  

Regarding the other in-service diagnosis of plantar fasciitis, this has not been diagnosed at any time pertinent to this appeal and was not found to be present during the VA examination.  As there is no current disability, the basic criteria for service connection for plantar fasciitis are not met.  

The Veteran is also seeking service connection for a claimed disability of the right great toe.  Service treatment records reveal that, in November 2008, the Veteran was treated for an ingrown toenail.  The Veteran reported to a VA examiner in January 2011 that the toenail eventually grew back and he received no other treatment.  At the time of the examination, the Veteran complained of intermittent pain on the lateral side of the great toe.  On examination, there was mild tenderness along the medial distal nail border, with no inflammation or swelling, and normal range of motion of the toe.  Regarding a diagnosis, the examiner found that no diagnosis was appropriate because there is no current clinical objective evidence of diagnosable disease or pathology of the right great toe associated with this injury.  

The record contains no clinical evidence supporting a current disability of the right great toe associated with the in-service ingrown toenail.  Although the Veteran is competent to describe his symptoms, and his account of experiencing pain in proximity to the right great toenail is competent evidence, in order to support a grant of VA disability compensation, there must be a diagnosed disability.  VA does not award compensation based on the presence of pain where clinical evaluation reveals no underlying disorder.  

The Board recognizes that the United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the Veterans Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran also asserts that he experienced the onset of depression in service, was treated for depression in service, and that he has a current acquired psychiatric disability manifested by depression that is related to service.  

Service treatment records reveal that the Veteran was treated on September 29, 2008 for acute alcohol intoxication after having been found sleeping in the vicinity of "building 22" covered in vomit.  

The Veteran was seen aboard the U.S.S. George Washington on October 17, 2008 with worsening difficulty concentrating.  A rule-out diagnosis of ADHD was provided.  The Veteran was scheduled to undergo an initial evaluation of ADHD the following day; however there is no record of further evaluations.  

A depression screen on March 13, 2009 reveals that the Veteran was feeling "down" with symptoms initially thought to be consistent with dysthymic disorder.  It was noted that the Veteran had experienced several stressors recently related to alcohol consumption and would be attending an alcohol rehabilitation program prior to service separation.  While dysthymic disorder was initially suspected, no psychiatric diagnosis was assigned.  The Veteran participated in an intensive outpatient treatment program for alcohol abuse in April and May 2009.  A May 8, 2009 discharge note reveals that the only diagnosis was alcohol abuse.  There was no psychiatric diagnosis.  

Other service treatment records include a comprehensive assessment of current problems.  Separate reports in March 2009 each indicate that there were no psychiatric diagnoses or conditions on Axis I.  

When examined for service separation in April 2009, the examiner noted "[n]o psychiatric diagnosis or condition on axis I."  The report of medical history completed by the Veteran indicates no history of depression or excessive worry and no history of nervous trouble of any sort.  The Veteran's DD-214 indicates that he was separated under honorable conditions due to a pattern of misconduct.  

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the Veteran's service treatment records and assigned an Axis I diagnosis of depressive disorder NOS.  The examiner opined that this diagnosis was less likely than not related to service.  The rationale was that the Veteran makes no clear association between events in service and his current depressive symptoms.  He was not diagnosed with or treated for depression during his service and has not received any mental health treatment since service separation.  

The Board finds that the Veteran did not have onset of an acquired psychiatric disability during service and that the current depressive disorder NOS is not related to service.  In so finding, the Board finds it very significant that this is not a silent record regarding service.  The Veteran was psychiatrically evaluated multiple times, including at service separation.  In each instance, there was no Axis I diagnosis assigned, and the only problem found was alcohol abuse.  The reference to dysthymic disorder was in the nature of a rule-out diagnosis and was never subsequently confirmed.  

The Board acknowledges that the Veteran has asserted that he had onset of his current chronic depression in service.  He noted that he followed up with the "ship[']s psych officer" at least 4-5 times after the October 17, 2008 treatment and was counseled by the ship's chaplain 1-2 times.  However, the Veteran did not describe the purpose or content of these visits with the psychiatric officer and chaplain.  This is significant because the stated purpose of the October 17, 2008 visit was an evaluation of ADHD, not a psychiatric problem.  

The Veteran is competent to describe his symptoms, and the Board acknowledges that he reported feeling down on one occasion in March 2009.  However, establishing a psychiatric diagnosis and its date of onset is not capable of lay observation, but requires medical knowledge.  The competent evidence on this point comes from the January 2011 examiner who found no relationship between symptoms reported in service and the current diagnosis of depressive disorder NOS.  

The Board also notes that the Veteran's current account of ongoing symptoms of depression in service is not consistent with his report at service separation.  The Veteran's assertion on the report of medical history on April 14, 2009 that he had no history of depression or excessive worry directly conflicts with his current assertions.  

The contemporaneous nature of the statement of medical history at discharge is significant.  Because the Veteran was then seeking only medical evaluation, it seems more likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

While the Veteran clearly experienced behavioral problems in the service associated with his abuse of alcohol, VA law precludes the payment of compensation for disability that is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97.  VA law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Although VA law does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability, the Veteran's alcohol abuse has not been related to any service-connected disability.

In sum, while the Veteran was treated in service for alcohol abuse and was noted to have behavioral and mood symptoms associated with alcohol abuse, repeated mental health testing in service and at service separation revealed no diagnosis of a qualifying psychiatric disorder.  Moreover, the only competent evidence regarding etiology is against any relationship between the current depressive disorder NOS and service.  Accordingly, the Board concludes that service connection for an acquired psychiatric disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

As the Board is granting service connection for bilateral pes planus, the claim is substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the other claims, the Veteran has not asserted that there has been any deficiency in the notice provided him under the VCAA.  He has not identified any outstanding medical records that have not been obtained.  

The RO determined that the Veteran's service treatment records may be incomplete based on a reference in an October 17, 2008 treatment record of an initial evaluation of ADHD "tomorrow @ 1600," with no subsequent documentation of such evaluation.  The RO made several additional attempts to obtain records from the National Personnel Records Center (NPRC).  The RO notified the Veteran in January 2012 that some of his records may not be available and that he should submit any records in his possession.  In January 2012, the RO certified that it had attempted to obtain additional records from the Veteran and had been unsuccessful.  In April 2012, the RO made another request to the NPRC for inpatient clinical records, mental health records, and records from the U.S.S. George Washington.  The response to this request indicated that no additional records were located.  The RO certified in May 2012 that all procedures were correctly followed and that the records were not available.  

It is not apparent to the Board from a review of the service treatment records that any records are actually missing.  The RO has assumed that, because an evaluation was scheduled, it was therefore conducted.  The Board also notes that it is not clear whether an evaluation of ADHD would even be relevant to the claim of entitlement to service connection for a psychiatric disability.  In any event, the Board finds that, based on the responses received, there is no reasonable possibility that additional development would produce additional relevant evidence.  

The Veteran has been provided examinations to identify current diagnoses and to provide etiology opinions.  As no current residual disability was found with respect to the in-service right great toe injury, an opinion was not necessary on that issue.  

The Veteran has not asserted that the examinations or opinions are inadequate.  In the absence of a challenge to the adequacy of a VA medical opinion, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon the opinion.  The argument that a VA medical examiner's opinion is inadequate should be treated the same as a challenge to a VA medical expert's qualifications.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a right great toe disability is denied.

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


